DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims and added new claims.  Support for the amended and new claims is found in the original filing.  No new matter is presented.
The amended claims overcome the previous rejections under Section 112.  Amended/new grounds of rejection are below set forth addressing the amended and new claims.  The examiner notes that given the claim amendments and new claims a reference previously cited, Marsh, is now cited again below.
Obviousness double patenting rejection over copending Application No. 16312363 is withdrawn at this time as this application is now abandoned.  Applicant is reminded that if it should seek revival the obviousness double patenting rejection may also be revived.
The remarks filed 3/3/2021 are not persuasive for the reasons below set forth.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
Claim Interpretation/Introduction
The following is expressly incorporated into each and every rejection below as though fully set forth therein.
For purposes of examination “containing” has been interpreted to be “comprising” per MPEP 2111.03
Since the references recite the claimed composition and the claimed process steps it will necessarily remove sulfur containing compounds from liquid or vapor including but not limited to –SH- group containing compounds and hydrogen sulfide.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Converting the sulfur containing compound into a different compound meets the limitations for “removing” (P6 L1-10 of instant specification)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim Rejections - 35 USC § 102
Marsh (US 2,571,739)
Claim(s) 6-8, 10, 12-16, 18-24 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Marsh (US 2,571,739)
Regarding Claims 6-8, 10, 12-16, 18-24:
	Marsh (US 2,571,739) discloses a method for retarding corrosion of metal surface exposed to hydrogen sulfide air water containing system and prevents corrosion of metal surfaces (C1 L1-12 meeting the limitations for -HS and gas of claims) the process utilizes a composition comprising an alpha beta unsaturated aldehyde such as crotonaldehyde which is introduces to the fluid having hydrogen sulfide (C2 L34-49) 
The composition is used to treat sour crude oil high in hydrogen sulfide (C1 L10-25)(meeting the limitations for hydrogen sulfide removal of sulfur compound and sour crude)  and inhibits corrosion on metal surfaces and systems having hydrogen sulfide air and water including those in an oilfield corrosive atmosphere such as in storage of sour crude oil (C2 L20-33)  
The composition is suitable for melioration of corrosion in vapor space of sour crude oil (meeting the limitation for sour gas and sour crude) tanks (meeting the limitation for a reservoir) as well as installations having corrosion problems of storing unpurified carbon bisulfide produced from methane and elemental sulfur (C6 L8-45) (methane = natural gas and elemental sulfur meeting those claim limitations)
	Marsh discloses acrolein, crotonaldehyde, tolualdehyde and cinnamaldehyde (Table 1 C4 L10-25 and Table II L45-60) The composition prevents oxidation of iron sulfide thereby reducing corrosion (C5 L65-C6 L10)   The composition may be used at temperatures of 70°F (C3 L58-75 i.e. meeting the limitations of claim 10 and claim 18)
Crotanaldehyde:

    PNG
    media_image1.png
    271
    319
    media_image1.png
    Greyscale
(i.e. 2-butenal - meeting claimed formula (1) where R1 or R2 is a methyl or 1 carbon atom alkyl group and the remaining R groups are H)

    PNG
    media_image2.png
    321
    296
    media_image2.png
    Greyscale
(meeting claimed formula (1) where R1-3 are all H)


    PNG
    media_image3.png
    331
    391
    media_image3.png
    Greyscale
cinnamaldehyde (meeting claimed formula (1) where R1 and R2 are optionally connected and/or where R1 possess an aryl group having 6 to 12 carbons and R2-3 is H)

    PNG
    media_image4.png
    311
    314
    media_image4.png
    Greyscale
(meeting claimed formula (1) where R1 and R2 possess and aryl group having 6 to 12 carbons and R3 is H)
	The composition may be added at the vapor space (i.e. gas)(meeting the limitation for gas of claim 6) in sufficient concentrations to inhibit corrosion where no practical advantage is obtained in concentrations over 5 vol. % (C3 L 14-37)
The composition is introduced into metal storage tanks used in sour crude oil service (C3 L1-6 i.e. further contacting iron sulfide) (meeting the limitation of claim 14 for a vessel and clam 16 for a reservoir tank) 

    PNG
    media_image5.png
    291
    465
    media_image5.png
    Greyscale

(where the composition is in the air as a mist and sprayed as in instant claim 15)
The reference teaches the claimed composition and teaches contact with iron sulfide as such it will necessarily perform as claimed such as by removing sulfur containing compounds.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)(emphasis added by examiner)
Claim Rejections - 35 USC § 103
Marsh (US 2,571,739)
Claim 9 and 17 is/are rejected and claims 10 and 18 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Marsh (US 2,571,739) as applied to claims 6-8, 10, 12-16, 18-24
Regarding Claims 9 and 17 and 10 and 18:
	Marsh discloses the limitations above set forth.  The composition may be added at the vapor space (i.e. overlapping the claimed temperature) in sufficient concentrations to inhibit corrosion where no practical advantage is obtained in concentrations over 5 vol. % (C3 L 14-37 overlapping the range of claims 9 and 17)
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Marsh discloses the composition is tested in oil in cans with hydrogen sulfide, showing inhibiting corrosion on metals (C5 L1-C6L10 and Table III) 
While the examiner maintains the teaching of Marsh would readily enable one of ordinary skill in the art at the time of filing the invention to readily envision contacting the composition at a temperature of from -30°C to 150°C, the examiner notes that Marsh does not appear to disclose an example of same.  Since Marsh discloses a temperature at which the composition may be used in contact with metals such as iron sulfide, it also . 
Claim Rejections - 35 USC § 102
Frenier et al (US 4,734,259)

Claim(s) 6 and 12-13  is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Frenier et al (US 4,734,259)
Regarding Claims 6 and 12-13
	Frenier et al (US 4,734,259) discloses alpha beta unsaturated aldehydes used as corrosion inhibiting compositions (C3 L8-62) specifically including: 

    PNG
    media_image6.png
    149
    358
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    170
    358
    media_image7.png
    Greyscale
meeting the limitations of claim 6 Formula 1 and claim 12 where R3 is hydrogen instant R2 is methyl and instant R1 is a 6 carbon alkenyl group.  
In example 19 of Table II C* L53-55) citral (meeting claimed formula (1) )


    PNG
    media_image8.png
    752
    500
    media_image8.png
    Greyscale
(3) (thereby overlapping and encompassing the formula of claim 2 where the formula of the reference R2 is H and R1 and R3 are aliphatic 3-12 carbon atoms rendering same obvious to one of ordinary skill in the art at the time of filing the invention)
The aldehyde is used 0.01 to about 5 wt. % as one or more aldehydes and the aldehyde combined with the surfactant and aqueous fluid being treated will be inhibit ferrous metal corrosion (C4 L55-62 i.e. overlapping the range of claim 9)  
	The composition is used at temperatures such as 20°C to 200°C (overlapping the range of claim 10) but can be used at other temperatures as well.  (C6 L38-45) 
	The amount used may depend on factors such as the particular corrosive liquid being treated, water solubility of the composition the temperature of the corrosive liquid and time in contact.  The exact amount used can be determined using test method such as those in the examples of this reference and one of skill in the art would be able to ascertain same (C6 L37-56) (thereby overlapping the range of claim 9 See also Example II)
The composition is applied to oil field steel coupons (C6 L56-60)   The composition inhibits the attack of aqueous corrosive fluids on ferrous metal (Reference Claim 1) the composition inhibits the attack of aqueous corrosive fluids having a mineral or organic acid or aqueous salt solution (See claim 13 reference) 
	The composition is used at temperatures such as 150°C (C6 L20-26 meeting the limitations of claim 10) (i.e. thereby being heated so as to cause gas/vapor meeting the limitation for a gas or vapor of claim 1)
The composition is used at temperatures such as 20°C to 200°C (overlapping the range of claim 10) but can be used at other temperatures as well.  (C6 L38-45) 
	The composition may be mixed with liquid brine solutions mixed with acid gases and hydrogen sulfide and with hydrocarbons such as mineral oil and crude oil and refined hydrocarbon products (C6 L25-38 meeting the method limitations of claims 6-8 for a liquid, a crude oil, and for contacting 

    PNG
    media_image9.png
    301
    569
    media_image9.png
    Greyscale
(meeting limitation for a  gas) (C6 L25-39) and C6 L7-18 where aqueous solution of acids including sulfuric acid are treated meeting the limitation for treating a liquid including a hydrocarbon including a crude oil having hydrogen sulfide of claims 6) 
Claim Rejections - 35 USC § 103
Frenier et al (US 4,734,259)
Claim(s) 9 -10 rejected under 35 U.S.C. 103 as being unpatentable over Frenier et al (US 4,734,259)as applied to claims 6 and 12-13 above. 
Regarding Claims 9-10
	Frenier discloses the limitations above set forth.  Frenier discloses the temperatures in overlapping ranges as well as the amounts / treat rate which can also be optimized by one of ordinary skill in the art at the time of filing the invention.
The aldehyde is used 0.01 to about 5 wt.% as one or more aldehydes and the aldehyde combined with the surfactant and aqueous fluid being treated will be employed to inhibit ferrous metal corrosion (C4 L55-62 overlapping ranges)  
	The composition is used at temperatures such as 20°C to 200°C (overlapping the range of claim 10) but can be used at other temperatures as well.  
	The amount used may depend on factors such as the particular corrosive liquid being treated, water solubility of the composition the temperature of the corrosive liquid and time in contact.  The exact amount used can be determined using test method such as those in the examples of this reference and one of skill in the art would be able to ascertain same (C6 L37-56) (thereby overlapping the range of claim 9 See Example II)
Frenier does not teach the limitations of amended/new claims: 7-8 (as the gas is not necessarily a hydrocarbon gas from the instantly claimed species and it would not be obvious to modify Frenier for same) and claim 14 (the teachings of use of the aqueous fluid do not and its means of use do not encompass the limitations of instant claim 14-15 and it would not be obvious to modify same) 16-20 and claims 23-24 21-22 (as the surfactant is required)
Claim Rejections - 35 USC § 102/103
Welton (US 2008/0227668)
Claim(s) 6, 10 and 12-15 and Claims 16, 19-20, and 24 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over Welton (US 2008/0227668)
Regarding Claims 6, 10 and 12-15 and Claims 16, 19-20, and 24:
Welton (US 2008/0227668) discloses corrosion inhibiting additives

    PNG
    media_image10.png
    194
    636
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    362
    612
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    273
    314
    media_image12.png
    Greyscale
3-methyl-2-butenal meeting the limitations of claims 6 and 12 and claim 16 - formula (1) where R3 is H.
The sulfur containing compound includes thioglycolic acid, alkali metal thiosulfates and thiosulfate hydrates (See claim 5 reference) 

    PNG
    media_image13.png
    156
    382
    media_image13.png
    Greyscale
(meeting the limitations for a sulfur containing compound having an –SH group of claim 6.
	The composition may be used in amounts of 2.5 to 25 % wt. of the treatment fluid See claim 3) and the treatment fluid comprises the alpha beta unsaturated aldehyde in amounts of 0.005 to 0.8 wt.% of the treatment fluid (See claim 8 reference)(overlapping the range of instant claims 9 and 17) 
	The composition may be used at temperatures such as 400°F/204°C [0034] or 200°F/93°C [0038] (meeting claim 10 and 18)
	The treatment fluid is for use in subterranean operations [0007]  the composition is used in drilling operations, well bore clean out treatment, methods of stimulating a subterranean formation  [0027] (i.e. in contact with gas having hydrogen sulfide and –SH) to solubilize particulates in the formation [0028] and to clean and remove damage from surfaces in subterranean formation processes such as scale or other substances and one of skill in the art will recognize the undesirable substances [0030] (i.e. dissolving/removing)
	The composition may be in a fluid such as a hydrocarbon base fluid such as kerosene, oil, etc. [0021] (meeting the limitation of claims 6 and 16 for fluid, 7 for hydrocarbon and claim 8 for kerosene)  
The base fluid includes an aqueous base fluid, a hydrocarbon base fluid, foamed fluid which comprises gas, gases and combinations thereof [0021] 0023] [0021] 
	The composition may comprise additional corrosion inhibitors and will be used to treat mercaptan compounds such s –SH group containing compounds [0023] (meeting the limitation of claim 13 and 20 and 23-24)
A person having ordinary skill in the art will recognize the type and amount of the alpha beta unsaturated aldehyde to include in a particular corrosion inhibiting additive or treatment fluid [0016]
	The composition inhibits corrosion on metal surfaces in subterranean formations, downhole casing, tubing tools, pipelines and the like [0014] The composition is used in construction and operation of pipelines and well as other purposes to transport treatment fluids or fluids produced from subterranean formations [0029] (meeting the limitation of claim 14 for column – i.e. pipeline and 16 for pipeline).  The composition is circulated in the subterranean formation [0028]  The composition may be used in subterranean and non subterranean industrial cleaning operations to remove damage from a surface [0030] and may be used during or in preparation for subterranean operations such as pre-flush treatment, after flush treatment, drilling operations, fracturing treatment, well bore cleanout etc. [0027] (one of ordinary skill in the art at the time of filing the invention would know that said operations are in the presence of various gases and can readily envisage same or in the alternative renders same obvious.)
The composition may be provided in any form suitable for the particular application [0024] and the components of the composition may be combined prior to 
The composition may be used to treat a surface such as metal, a tool or pipe and may be sprayed onto the surface (meeting the limitation for spraying of claim 15) or submerged in a bath [0026] (meeting the limitation for reservoir tank of claim 16 )
Claim Rejections - 35 USC § 103
Welton (US 2008/0227668)
Claim(s) 7-9 and Claims 17-18 is/are rejected and Claim 10 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Welton (US 2008/0227668) as applied to claims 6, 10 and 12-15 and Claims 16, 19-20, and 24 above 
Regarding Claims 7-9, claims 17-18 and claim 10
Welton (US 2008/0227668) discloses the limitations above set forth.
The composition may be used in amounts of 2.5 to 25 % wt. of the treatment fluid See claim 3) and the treatment fluid comprises the alpha beta unsaturated aldehyde in amounts of 0.005 to 0.8 wt.% of the treatment fluid (See claim 8 reference)(overlapping the range of instant claim 9)  A person having ordinary skill in the art will recognize the type and amount of the alpha beta unsaturated aldehyde to include in a particular corrosion inhibiting additive or treatment fluid [0016]
	The composition may be used at temperatures such as 400°F [0034] or 200°F [0038] The composition will function at a wide temperature range including 
The composition may be used at temperatures such as 400°F/204°C [0034] or 200°F/93°C [0038] (meeting claim 10 and claim 18)
	The treatment fluid is for use in subterranean operations [0007]  the composition is used in drilling operations, well bore clean out treatment, methods of stimulating a subterranean formation  [0027] (i.e. in contact with hydrogen sulfide and –SH and rendering obvious to one of ordinary skill in the art at the time of filing the invention of the presence of methane/natural gas) to solubilize particulates in the formation [0028] and to clean and remove damage from surfaces in subterranean formation processes such as scale or other substances and one of skill in the art will recognize the undesirable substances [0030] (i.e. dissolving/removing)
	The composition may be in a fluid such as a hydrocarbon base fluid such as kerosene, oil, etc. [0021] (meeting the limitation of claims 6 for fluid, 7 for hydrocarbon and claim 8 for kerosene)   The base fluid includes an aqueous base fluid, a hydrocarbon base fluid, foamed fluid which comprises gas, gases and combinations 
While the reference does not teach the claimed range it teaches examples which fall within the claimed range thereby rendering obvious to one of ordinary skill in the art the claimed temperature range. 
Welton does not teach the limitations of amended/new claims: 21-24 as it requires compounds expressly excluded by said instant claims.

Claim Rejections - 35 USC § 103
Frenier et al (US 6,068,056)
Claims 6-10 and 12 and 13-14, 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenier et al (US 6,068,056)
Regarding Claims 6-10 and 12 and Claim 13-14 and 16-24:
	Frenier et al (US 6,068,056) teaches aliphatic aldehyde having 1-10 carbon atoms and an aromatic aldehyde having 7 to 20 carbons used in workover operations (abstract) (the aliphatic aldehyde thereby overlapping and encompassing the formula (1) 
	Frenier teaches stimulation of hydrocarbon wells and acid fluids and method of using fluids in treating a subterranean formation with low permeability (C1 L5-10)  The process of Frenier also solves the problem of iron precipitation in sour wells with high sulfur content where iron sulfide scale forms in boreholes and /or formation esp. in sour wells (C2 L12-28) and reduce corrosion and dissolve FeS without significant liberation of H2S at a low cost (C3 L1-10) (thereby meeting the limitation for 
	The composition comprises at least two aldehydes.  The first is an aliphatic aldehydes have 1-10 carbon atoms (C4 L22-27 overlapping and encompassing claimed formula 1 and claims 2-3) and the second are aromatic aldehydes (C4 L29-38) such as cinnamaldehyde (C4 L35-37) 
	The composition is formed in a mixing tank above ground and then injected into the well (meeting the method limitations for contacting with a liquid hydrocarbon which is sulfur containing such as hydrogen sulfide and SH groups known by those of ordinary skill in the art at the time of filing the invention to be in crude oil) and the target formation or stored (C5 L62-C6L3)  The composition treats iron scales such as FeS and removes coating from the well bore such as the FeS found in production tubing (C6 L30-40 and C7 L60-C8L10 and example 1 C8) (i.e. pipelines)
Table 2 shows cinnamaldehyde in amounts of 2 g at 140°F/60°C used to treat FeS (within the temperature range of claim 10) where the composition dissolved the FeS (C9 L19-22) 
Table 8 0.6% corrosion inhibitor.  The cinnamaldehyde may be used in amount of 0.2 % (Table 6) the proportion of the components of the composition will vary depending on the characteristics of the formation to be treated the acid if used and other factors 
See reference Claims 1-18 treating a subterranean formation by injecting the well treatment fluid via wellbore into the subterranean formation where the well treatment fluid comprises to aldehydes one aliphatic 1-10 carbons and one aromatic 7-20 carbons such as cinnamaldehyde or substituted cinnamaldehyde.(i.e. pipeline)
	Frenier discloses at Table 2 cinnamaldehyde in amounts of 2 g at 140°F/60°C used to treat FeS (within the temperature range of claim 10) where the composition dissolved the FeS (C9 L19-22) 
	Table 8 0.6% corrosion inhibitor.  The cinnamaldehyde may be used in amount of 0.2 % (Table 6) the proportion of the components of the composition will vary depending on the characteristics of the formation to be treated the acid if used and other factors well known in the art (C5 L40-55) (i.e. overlapping and encompassing the range of claim 9) 
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
The composition reduce sulfide scales (C6 L58-63) The composition has low corrosivity in the presence of H2S (C3 L60-68) 
Frenier teaches the composition solves the problem of iron precipitation in sour wells where oil has high sulfur content to avoid iron sulfide scale which generated H2S when acid is added thereby being toxic and corrosive (C2 L12-30) 
pumped down the well bore and injected into the formation to increase the production of formation fluids such as oil and gas (C7 L1-15)(rendering obvious pipeline of claim 16 and  a gas of claim 6, a natural gas of claim 8 such as from crude oil as well of claim 8, passing through a vessel or column of claim 14, a pipeline of claim 16, natural gas and crude oil of claim 16)
The composition provides low corrosion even in the presence of H2S (C3 L55-65 (meeting the limitations of claims 13 and 23-24)
No nitrogen or surfactants are required.
Where the nature of the use of the composition for injecting into a well does not render obvious spraying a mist into a gaseous composition of instant claim 15.
Double Patenting
Withdrawn due to abandonment of copending application.
Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive.
New grounds of rejection over Marsh (a previously cited reference) are above set forth.
The above cited prior art as more fully above set forth in the rejections under section 102 expressly recites a species of the claimed aldehyde.  The prior art at above set forth expressly discloses use by injecting into subterranean wells/bore holes and/or contacting with gas and/or liquid in pipelines and reservoirs, etc. as more fully above set forth.  A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) (Gosteli claimed a genus of  However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)
Applicant argues Frenier 4,734,259 does not teach removing sulfur containing compounds from a gas/gaseous composition comprising same.
As more fully above set forth said reference teaches the composition in a gas (noting the independent claim does not recite they type of gas and noting that the fluid in which it is used is a hydrocarbon fluid and is heated thereby encompassing a hydrocarbon gas)
The composition is used at temperatures such as 150°C (C6 L20-26 meeting the limitations of claim 10) (i.e. thereby being heated so as to cause gas/vapor meeting the limitation for a gas or vapor of claim 1)The composition is used at temperatures such as 20°C to 200°C but can be used at other temperatures as well.  (C6 L38-45)  The composition may be mixed with liquid brine solutions mixed with acid gases and hydrogen sulfide and with hydrocarbons such as mineral oil and crude oil and refined hydrocarbon products (C6 L25-38 meeting the method limitations of claims 6-8 for a liquid, a crude oil, and for contacting with hydrogen sulfide 


    PNG
    media_image9.png
    301
    569
    media_image9.png
    Greyscale
 
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962))
The remarks are persuasive as to certain claims as Frenier ‘259 does not teach the limitations of amended/new claims: 7-8 (as the gas is not necessarily a hydrocarbon gas from the instantly claimed species and it would not be obvious to modify Frenier for same) and claim 14 (the teachings of use of the aqueous fluid do not and its means of use do not encompass the limitations of instant claim 14-15 and it would not be obvious to modify same) 16-20 and claims 23-24 21-22 (as the surfactant is required)
The applicant argues Welton does not teach contacting gaseous composition including sulfur compound of the instant claims and Welton teaches any mixing order [0024] therefore not establishing anticipation of claim 6.
One of ordinary skill in the art at the time of filing the invention would know that said operations are in the presence of various gases and can readily envisage same or in the alternative renders same obvious.
The composition inhibits corrosion on metal surfaces in subterranean formations, downhole casing, tubing tools, pipelines and the like [0014] The composition is used in construction and operation of pipelines and well as other purposes to transport treatment fluids or fluids produced from subterranean formations [0029] (meeting the limitation of claim 14 for column – i.e. pipeline and 16 for pipeline).  The composition is circulated in the subterranean formation [0028]  The composition may be used in subterranean and non subterranean industrial cleaning operations to remove damage from a surface [0030] and may be used during or in preparation for subterranean operations such as pre-flush treatment, after flush treatment, drilling operations, fracturing treatment, well bore cleanout etc. [0027] (one of ordinary skill in the art at the time of filing the invention would know that said operations are in the presence of various gases and can readily envisage same or in the alternative renders same obvious.) The composition may be provided in any form suitable for the particular application [0024] and the components of the composition may be combined prior to introduction into the subterranean formation [0025] The composition contacts a 
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962))
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Welton does not teach the limitations of amended/new claims: 21-24 as it requires compounds expressly excluded by said instant claims.


Applicant argues Frenier ‘056 is concerned with solid and not gaseous materials having sulfur.  This is not persuasive.
Frenier ‘056 teaches:  The fluid is pumped down the well bore and injected into the formation to increase the production of formation fluids such as oil and gas (C7 L1-15)(rendering obvious pipeline of claim 16 and  a gas of claim 6, a natural gas of claim 8 such as from crude oil as well of claim 8, passing through a vessel or column of claim 14, a pipeline of claim 16, natural gas and crude oil of claim 16)
The composition provides low corrosion even in the presence of H2S (CX3 L55-65 (meeting the limitations of claims 13 and 23-24)
Where the nature of the use of the composition in Frenier ‘056 for injecting into a well does not render obvious spraying a mist into a gaseous composition of instant claim 15.
The examiner maintains a prima facie showing of anticipation and obviousness are above set forth by a preponderance of the evidence.  The remarks are not persuasive to overcome same. 
Applicant should note which references do not teach specific claim limitations as indicated by the examiner. Applicant should consider the teachings of Marsh.  Applicant is welcome to schedule a telephone interview if applicant can provide proposed amendments to the claims encompassing the above remarks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the prior office action teaching the claimed aldehyde and its use in oil/well for treating corrosion and scales, etc..  For example:
Welton (US 2008/0227669), Fernier et al (US 6,399,547) Fernier (US 6,436,880)
Trahan et al (US 2015/0266756) Trahan (US 2010/0099596) Farlow Signalgo (US 2,402,615)
Ladva et al (US 2013/0261032) )comprising a corrosion inhibitor system for the treatment fluid in an amount of 0.2 to 3 wt.% of the treatment fluid the corrosion inhibitor including alpha or beta unsaturated aldehydes and aliphatic or aromatic aldehydes [0104]   The composition comprises chelating agents which remove precipitates of iron sulfide [0071] 
 (US 4,400,368) corrosion results from the reaction of iron and free H.sub.2 in the unit forming iron sulfide which foul re-boilers due to iron sulfide accumulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796